Citation Nr: 9929655	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-28 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran had active military service from May 1970 to 
January 1972.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The Board in August 1998 remanded 
the case for further development.  


FINDINGS OF FACT

1.  It is likely that the veteran's left ear hearing 
disability is related to noise exposure as a machine gunner 
during service.

2.  The claims of entitlement to service connection for a 
right ear hearing loss and tinnitus is not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  A left ear hearing disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303, 3.385 (1998).

2.  The claims of service connection for a right ear hearing 
disability and tinnitus are not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where 

the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  

Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The veteran's DD Form 214 shows that the veteran received the 
Combat Infantryman Badge and that his military specialty was 
light weapons infantryman.  He had one year of service in 
Vietnam. 

The veteran's service medical records show on the June 1969 
preinduction medical examination audiology test his hearing 
thresholds in decibels were -5/-5/-5/15 in both ears at 500, 
1,000, 2,000 and 4,000 Hertz.  On the January 1972 separation 
examination audiology test his hearing thresholds in decibels 
at the same frequencies were 10/0/0/5 in the right ear and 
10/0/0/20 in the left ear.  He did not indicate a history of 
hearing loss or tinnitus on either examination.  

No hearing loss or tinnitus was claimed on his initial VA 
benefit application in 1972 or in connection with subsequent 
claims filed in 1975 and 1979.  VA medical records in 1972 
did not mention any tinnitus or deafness.  Additional VA 
treatment records added in 1975 showed he was an airplane 
mechanic and a list of his medical problems beginning in 1972 
did not include hearing loss or tinnitus.  Private medical 
treatment from 1976 to 1978 did not show a reference to 
either claimed disorder.  A VA examiner in 1979 noted that no 
hearing loss was noted or elicited and the examination report 
shows either was complained of.  Nor was either disorder 
mentioned in correspondence from the veteran and his spouse 
in 1979 or in connection with another VA compensation claim 
in 1980.  In testifying in 1980 on another matter, he 
recalled that he was a machine gunner in Vietnam.  

During a VA hospitalization in early 1984, the veteran 
reported a left ear hearing loss.  He was seen for an 
audiology evaluation that reportedly found a slight 
communication problem most noticeable in the presence of 
background noise.  The military history obtained noted 11 
months as an infantry machine gunner.  In an April 1984 
report, a clinical psychologist mentioned that the veteran 
reported difficulty functioning in a work setting because of 
a hearing loss that he attributed to the fact that he was a 
machine gunner in Vietnam.  

The next pertinent correspondence in mid 1995 referenced a 
psychiatric disability. 
In connection with the claim of service connection of post-
traumatic stress disorder, his spouse's recollections in 1996 
of the veteran's problems after service did not mention 
hearing loss.  Nor did the veteran in separate correspondence 
at the same time.  A social worker's report in 1996 did not 
include hearing loss among the veteran's disorders.  Nor did 
the reports from VA examiners in early 1996 mention either 
claimed disorder.  Subsequent correspondence from the veteran 
and family members was also without such reference.     

The veteran's initial VA compensation claim for hearing loss 
as a result of his duties as a machine gunner was received in 
August 1996.  He reported significant hearing loss especially 
in the left ear as a result of this duty.  He recalled the VA 
evaluation in 1984 and that the technician told him that he 
suffered from  "shooters ear" that was common among machine 
gunners and explained the reaction of the ear to loud noise 
such as gunfire.  The RO in August 1996 asked the veteran to 
provide additional evidence to establish service connection.  

A VA examination in 1996 did not mention a hearing loss 
history.  The veteran in late 1996 submitted with a claim for 
service connection for tinnitus.  He provided private medical 
records dated in 1996 showing an audiology evaluation and 
diagnoses of neurosensory hearing loss and tinnitus.  RO 
hearing testimony in late 1996 did not mention hearing loss 
or tinnitus.  Nor was either disability mentioned in a late 
1996 report from a psychologist.  

The RO in March 1997 denied the claims as not well grounded.  
The representative in July 1997 asserted that the veteran had 
both disorders on active duty and now had the same problems.  
The veteran in his appeal restated a recollection of being 
told he had a Vietnam related hearing loss in 1984 and that 
he had hearing loss and ringing in his ears while in Vietnam.  
He felt there was a definite and specific cause for his 
hearing problems.  In hearing testimony he stated that he 
fired his machine gun from the left side and that the ringing 
and hearing loss were worse in that ear.  

Pursuant to the Board remand, the RO received VA medical 
records showing a left ear congestion problem in 1992 and in 
1993 otitis media and tinnitus were noted.  Hearing loss of 
the left ear was noted in a 1992 medical history and hearing 
loss was an established diagnosis on a 1996 examination.  A 
June 1997 report mentioned decreased hearing in the left ear 
and tinnitus in the right ear.  His spouse in a 1998 letter 
recalled the veteran's deteriorated hearing after he returned 
from Vietnam.  She felt it was related to his job description 
in Vietnam.  A former employer reported that the veteran was 
employed as a dispatcher in 1984 for several months but could 
not fulfill the requirements because of his hearing loss.  

On a VA examination in 1999, the examiner reported that pure 
tone thresholds at the relevant frequencies established a 
normal hearing through 2,000 Hertz in both ears.  There was 
mild to severe sensorineural hearing loss at the higher 
frequencies in the right ear and moderately severe high 
frequency sensorineural hearing loss in the left ear.  The 
examiner reported that in response to questioning during the 
examination, the veteran reported constant ringing tinnitus 
in both ears louder on the right.  The examiner reported that 
the veteran was not sure when the tinnitus started or the 
etiology of the tinnitus.  

In an addendum to the report, the examiner noted that a 
detailed history of the veteran's exposure to loud noise was 
not obtained during the examination and that the claims 
folder was subsequently reviewed.  The examiner noted the 
service audiology data 1969 and 1972 showed a slight decrease 
in 1972 but that hearing was within normal limits in both 
ears.  Compared with the 1999 examination, the significant 
decrease in the high frequencies was consistent with exposure 
to loud noise but it occurred after discharge.  The examiner 
stated further that since the veteran was unable to state 
when tinnitus started or etiology of the tinnitus, a 
statement as to the relationship between his tinnitus and his 
time in service cannot be provided.   

The Board has reviewed the development completed by the RO as 
a result of the remand and finds that it substantially 
complies with the Board's directive and provides a record 
that will support an informed determination.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board notes that the veteran had a recognized citation of 
combat and claimed disabilities as a result of injury linked 
to combat.  Therefore, the provisions of 38 U.S.C.A. § 1154, 
relating to combat veterans are applicable to this case.  The 
pertinent provisions of 38 U.S.C.A. § 1154 have been reported 
previously. 

The Federal Circuit in Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996) set out a three-step analysis for applying 38 
U.S.C.A. § 1154(b).  First, it must be determined that there 
is "satisfactory lay or other evidence of service incurrence 
or aggravation" of disease or injury due to combat.  Second, 
it must be determined whether such evidence is "consistent 
with the circumstances, conditions or hardships of such 
service."  If both of these inquiries have been answered in 
the affirmative, then a factual presumption arises that the 
disease or injury is service connected.  The third step of 
the analysis is to determine whether the government has 
rebutted the established presumption of in service incurrence 
by "clear and convincing evidence to the contrary." Id at 
392-3.  In Caluza the emphasis was that 38 U.S.C.A. § 1154(b) 
"relaxes the evidentiary requirements for adjudication of 
certain combat-related VA-disability-compensation claims" by 
allowing lay or other evidence to prove incurrence of a 
condition by combat. 7 Vet. App. at 507.  Accordingly, the " 
'lay or other evidence' [will] be accepted as sufficient 
proof of service incurrence or aggravation unless there is 
'clear and convincing evidence' that the disease or injury 
was not incurred or aggravated in service...[citing Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994)]." 7 Vet. App. at 
508.

Thereafter, in Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996), the holding was that the Collette Court's decision 
supplemented the Caluza medical nexus analysis but that in 
certain cases lay evidence would satisfy the first step under 
Collette.  More recently Nolen v. West, 12 Vet. App. 347, 350 
(1999) and Cylburn v. West, 12 Vet. App. 296, 303 (1999), 
affirmed the principle that section 1154(b) does not provide 
a substitute for medical nexus evidence and present 
disability.  

The Board finds the claim for service connection for a left 
ear hearing disability is well grounded in light of the 
medical evidence and the presumed truthfulness of the 
veteran's sworn testimony.  The reported that he was a 
machine gunner and there is evidence of a left ear hearing 
disability since 1984 and a nexus to service.  Although the 
1984 VA audiology report is not of record, the RO has twice 
received duplicate records of the 1984 hospitalization that 
have not included the audiology evaluation.  The Board 
chooses to accept the record as being the best evidence 
available to adjudicate this claim.  The Board also observes 
that a left ear hearing loss was mentioned in subsequent VA 
report including history obtained in 1992.  

The Board notes that this disorder was not reported in 
service but there was obviously some question of a hearing 
disorder in view of the medical examination at separation.  
Significantly post service VA examinations have confirmed the 
disorder.  The competent medical evidence of record does not 
appear to discount a possible relationship to service.  A VA 
examiner in 1984 apparently described the factors that would 
plausibly link the veteran's left ear hearing loss to noise 
exposure in service.  It is important to note there is no 
competent evidence to definitely rule out a relationship.  
The Board does not interpret the VA examiner's statement in 
1999 that the hearing loss was shown after service as 
sufficient to place the preponderance of the evidence against 
the claim.  There does appear to be at a minimum an 
approximate balance of the evidence to require application of 
the benefit of the doubt rule.  See, for example, 38 U.S.C.A. 
§ 5107(b), 38 C.F.R. §§ 3.303(a).  In other words, the Board 
finds there is not a preponderance of the evidence against 
the veteran on the question of service connection for a left 
ear hearing disability.  

The Board finds that the claim for service connection for a 
hearing disability of the right ear and tinnitus are not well 
grounded.  The veteran's history is noted, but the Board must 
observe that while its truthfulness may be presumed for 
purposes of well grounding a claim, that does not satisfy 
thew medical nexus requirement.  Although the veteran in 
seeking service connection may reasonably be seen as relying 
upon Hensley v. Brown, 5 Vet. App. 155 (1993) and 38 U.S.C.A. 
§ 1154, the Board must point out that the claim lacks medical 
nexus evidence critical to a well grounded claim and neither 
authority cited would create an exception to that requirement 
in this case.  See, e.g., Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).   There is no medical evidence of 
record in support of a nexus to service for tinnitus or a 
right ear hearing disability.   Nor is it argued a right ear 
hearing disability is shown to the degree warranting 
consideration of service connection on a presumptive basis.  
A right ear hearing disability and tinnitus was initially 
reported many years after service.  Neither appears to have 
been mentioned on the 1984 VA examination in view of the 
contemporaneous record.  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  As with any piece of evidence, the credibility 
and weight to be attached to such opinions is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Where the determinative issue involves causation or a medical 
diagnosis, as is the case in the veteran's claim, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); his lay assertion on a matter of 
medical causation or etiology would not be entitled to any 
favorable presumption in the well-grounded determination.  

The Board considered and denied the veteran's claims for 
service connection for tinnitus and a hearing disability of 
the right ear on the same grounds as the RO and in so doing 
he has been accorded the consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground the claim for service connection for a 
hearing loss disability of the right ear or tinnitus.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
. 

ORDER

Service connection for a left ear hearing disability is 
granted.

Service connection for a right ear hearing disability is 
denied.

Service connection for tinnitus is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

